DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 12/14/2020, the application is now in condition for allowance. 


Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-13 is/are allowed primarily because the prior art of record U.S Publication number 2015/0267612 A1 cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A system for providing heat, cold and/or electric power including: a first compressor, a second in combination with an input of the first expander is thermally coupled to a first output of the first heat store and to a second output of the second heat store; and an input of the second expander is thermally coupled to a first output of the second heat store  and to a second output of the first heat store.” in combination with other limitations of base claim 1.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 12:
The prior art of record does not teach “A method for operating an apparatus for providing at least cold, the method including: compressing a working fluid into a first compressed working fluid using a first compressor; introducing a first portion of the first compressed working fluid into a first heat store through a first input of a first heat store; compressing the working fluid into a second compressed working fluid in a second compressor; introducing a first portion of the second compressed working fluid into the first heat store through a second input of the first heat store; in combination with introducing a second portion of the first compressed working fluid into a second heat store through a first input of the second heal store and removing heal from the second portion of the compressed working fluid into the second heat store: introducing at least some of the second portion of the compressed working fluid cooled »he second heat store into an input of a second expander front a second output of the second heat store; expanding the working fluid introduced into the first expander in the first expander; and expanding the working fluid introduced into the second expander in the second expander.” as claimed in claim 12, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.

In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
January 25, 2022